Exhibit 10.8

 

UNIT PURCHASE AGREEMENT

 

by and between

 

WEM-BRYNMAWR ASSOCIATES LLC,

 

and

 

NEWKIRK REALTY TRUST, INC.

 

--------------------------------------------------------------------------------


 

UNIT PURCHASE AGREEMENT

 

UNIT PURCHASE AGREEMENT, dated as of November 1, 2005 (this “Agreement”), by and
between WEM-BRYNMAWR ASSOCIATES LLC, a Delaware limited liability company
(“Seller”), and NEWKIRK REALTY TRUST, INC., a Maryland Corporation
(“Purchaser”).

 

RECITALS

 

WHEREAS, the Seller holds limited partnership interests in The Newkirk Master
Limited Partnership, a Delaware limited partnership (the “Partnership”);

 

WHEREAS, the Purchaser desires to acquire, and the Seller desires to sell, a
portion of the Seller’s interest in the Partnership all on the terms and
conditions set forth herein;

 

NOW, THEREFORE, In consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

1.1                                 Sale and Purchase.  For the consideration
and subject to the terms and conditions set forth herein, and in reliance upon
the representations, warranties, covenants and undertakings contained herein, on
the Closing Date (as hereinafter defined) the Seller shall sell, transfer,
assign, convey, set over and confirm unto the Purchaser 16,490.5476 units of
limited partnership interests in the Partnership (the “Sale Units”).  For the
avoidance of doubt the number of Sale Units is expressed based on the number of
units prior to the contemplate unit split to occur on the Closing Date.  On a
post split basis the number of Sale Units will be 125,000.

 

1.2                                 Purchase Price.  In consideration of the
sale of the Sale Units, the Purchaser shall pay to Seller in immediately
available funds $1,886,620 (the “Purchase Price”).

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1                                 Representations and Warranties of Seller. 
Seller hereby represents and warrants to the Purchaser, and to the successors
and assigns of the Purchaser, as follows:

 

(a)                                  Organization and Standing.  Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware.

 

(b)                                 Authority.  The execution, delivery of, and
performance of the Seller’s obligations and responsibilities under, this
Agreement and the sale of the Sale Units has been duly and validly authorized by
all necessary limited liability company and other action, and this

 

--------------------------------------------------------------------------------


 

Agreement is a valid and binding obligation of Seller and enforceable against
Seller in accordance with its terms.

 

(c)                                  No Breach of Other Agreements.  Neither the
execution and delivery of this Agreement by Seller, nor the performance by
Seller of its obligations hereunder, will (i) result in a breach, violation or
default by Seller of any provision of law or of its Certificate of Formation or
Limited Liability Company Agreement or of any other agreement or arrangement to
which Seller is a party or by which it is bound or to which it or its assets is
subject or (ii) create or impose (or result in the creation or imposition of)
any security interest, lien, charge, or other encumbrance upon the Sale Units or
any part thereof or interest therein.

 

(d)                                 Ownership of Sale Units.  At the Closing (as
hereinafter defined) Seller will own the Sale Units free and clear of all liens,
claims, charges or encumbrances of any kind or nature whatsoever, other than the
liabilities and obligations applicable to the ownership of the Sale Units as set
forth in the Certificate of Limited Partnership or Agreement of Limited
Partnership of the Partnership and this Agreement.  At the Closing, no other
person or entity will have any right or interest in the Sale Units, or in the
income, profits, cash flow or distribution rights or any other rights attendant
thereto.

 

(f)                                    Laws, Governmental Orders and Litigation
Relating to Sale Transaction.  There is no litigation, suit, claim, demand or
governmental or other proceeding, including any bankruptcy or insolvency
proceeding, pending, or to the knowledge of the Seller, threatened against
Seller which in any way relates to or affects the sale by Seller, and the
purchase by the Purchaser, of the Sale Units.  Seller is not a party to any
pending or, to its knowledge, threatened litigation which in any way relates to
the Sale Units.  Seller is not a party to, subject to or bound by any agreement
or any law, judgment, order, writ, injunction or decree of any court or
governmental body which could prevent or adversely affect in any manner the
carrying out of the sale of the Sale Units, or any of them, pursuant to this
Agreement.

 

(g)                                 No Rights to Purchase Assets.  No person,
firm, corporation or other entity has any right or option to purchase or
otherwise acquire all or any part of the Sale Units, other than the rights of
the Purchaser hereunder, and, the sale of the Sale Units to the Purchaser
pursuant to this Agreement does not violate any preemptive or other right of any
other person, firm, corporation or other entity.

 

(h)                                 No Third Party Approvals.  Seller may
transfer and sell the Sale Units as herein contemplated without obtaining the
consent or approval of any person or entity, including any governmental entity.

 

(i)                                     Non-Foreign Person.  Seller is not a
foreign person within the meaning of Section 1445 of the Internal Revenue Code
of 1986, as amended (the “Code”) and Seller’s office address is within the
United States of America.

 

2.2                                 Representations and Warranties of the
Purchaser.  The Purchaser hereby represents and warrants to the Seller as
follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                  Organization and Standing of the
Purchaser.  The Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Maryland.

 

(b)                                
Authority.                                        The execution, delivery and
performance of the Purchaser’s obligations and responsibilities under this
Agreement and the acquisition of the Sale Units have been duly and validly
authorized and this Agreement is valid and binding on the Purchaser and
enforceable against the Purchaser in accordance with its terms.

 

(c)                                  No Breach of Other Agreements.  The
execution of this Agreement and the consummation of the purchase of the Sale
Units will not conflict with, result in a breach of the terms and conditions of,
accelerate any provision of, or constitute any default under any contract or
agreement to which the Purchaser is a party.

 

(d)                                 Laws, Governmental Orders and Litigation. 
The Purchaser is not a party to, subject to or bound by any agreement or any
law, judgment, order, writ, injunction or decree of any court or governmental
body which could prevent or adversely affect the consummation of the purchase of
the Sale Units.  There is no litigation, suit, claim, demand or governmental or
other proceeding, including any bankruptcy or insolvency proceeding, pending or,
to the knowledge of the Purchaser, threatened against the Purchaser which
relates to or affects the purchase of the Sale Units.

 

(e)                                  Investment Representation.  the Purchaser
(i) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an acquisition of the Sale
Units and is able to bear the economic risk of a loss of an investment in the
Sale Units and (ii) is not acquiring the Sale Units with a view to the
distribution of the Sale Units or any present intention of offering or selling
all or any portion of the Sale Units in a transaction that would violate the
Securities Act of 1933, as amended or the securities laws of any state or any
other applicable jurisdiction.  Except for the representations and warranties
contained herein, the Purchaser is not relying on the Seller (or any of their
agents, representatives or affiliates) with respect to legal, tax, accounting,
financial and other economic considerations involved in connection with the
transactions contemplated hereby, including an investment in the Sale Units. 
the Purchaser has carefully considered and has, to the extent necessary, sought
legal, tax, accounting, financial and other advice with respect to the
suitability of the proposed investment in the Sale Units.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

CLOSING

 

3.1                                 Closing.  The closing of the purchase and
sale of the Sale Units (the “Closing”) shall occur immediately following the
consummation of the Corporation’s initial public offering contemplated by its
Registration Statement on Form S-11 filed with the Securities Exchange
Commission under the Securities Act of 1933, as amended, on August 8, 2005,
amended on September 16, 2005, October 7, 2005, October 17, 2005 and October 28,
2005 (the “Closing Date”) at the offices of Paul Hastings Janofsky & Walker, 75
East 55th Street, New York, New York.

 

3.2                                 Seller’s Closing Deliveries.  At the
Closing, the Seller shall deliver, or cause to be delivered, to the Purchaser
each of the following instruments, documents or certificates:

 

(a)                                  Partnership Interest Assignment.  An
assignment for each of the Sale Units in the form attached hereto as Exhibit A
(the “Assignment Agreement”).

 

(b)                                 Affidavit.  An affidavit stating Seller’s
tax identification number and principal business address and that Seller is a
“United States person” as defined by the Internal Revenue Code
Section 1445(f)(3) and Section 7701(b).

 

(c)                                  Other Documents.  Such other documents,
instruments or agreements which the Seller is required to deliver to the
Purchaser hereunder or which the Purchaser may, either at or subsequent to the
date hereof, deem reasonably necessary or desirable in order to consummate the
transactions contemplated hereby, or better to vest in the Purchaser title to
the Sale Units.

 

3.2                                 Purchaser’s Deliveries.  At the Closing, the
Purchaser shall deliver, or cause to be delivered to the Seller:

 

(a)                                  Assignments.  A duly executed counterpart
signature page to the Assignment Agreement.

 

(b)                                 Purchase Price.  The Purchase Price in
immediately available funds.

 

(c)                                  Other Documents.  Such other documents,
instruments or agreements which the Purchaser is required to deliver to the
Seller hereunder or which the Seller may, either at or subsequent to the date
hereof, deem reasonably necessary or desirable in order to consummate the
transactions contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

MISCELLANEOUS

 

4.1                                 Notices.  Except as otherwise provided in
this Agreement, all notices, demands, requests, consents, approvals and other
communications required or permitted to be given hereunder, or which are to be
given with respect to this Agreement, shall be in writing and shall be deemed
delivered upon personal delivery thereof, or upon delivery by facsimile
electronic transmission (provided an original thereof shall be sent to the other
party via Overnight Courier (as herein defined) after the electronic
transmission), or on the next business day following delivery to a reliable and
recognized air freight or local delivery service (“Overnight Courier”), or two
(2) business days following deposit thereof in the U.S. mail (return receipt
requested), provided any such notices shall be addressed or delivered to the
parties at their respective addresses or facsimile numbers set forth below:

 

If to the Purchaser:

WEM-Brynmawr Associates LLC

 

Two Jericho Plaza

 

Wing A, Suite 111

 

Jericho, New York 11753

 

Attn: Michael L. Ashner

 

 

If to Seller:

Newkirk Realty Trust, Inc.

 

7 Bulfinch Place

 

Suite 500

 

P.O. Box 9507

 

Boston, Massachusetts 02114

 

Attn:

Carolyn Tiffany

 

All costs and expenses of delivery shall be borne and paid for by the delivering
party.  No notice shall be deemed duly delivered hereunder unless all postage or
delivery charges shall have been prepaid by the sending party or otherwise
delivered to the receiving party free of delivery charges.  Any party shall have
the right to change its address for notice by delivery of a written notice to
that effect in the manner herein provided.

 

4.2                                 Entire Agreement; Amendments.  This
Agreement constitutes the entire understanding and agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
understandings or agreements between the parties with respect to the subject
matter hereof.  This Agreement may not be altered, modified, extended, revised
or changed, nor may any party hereto be relieved of any of his or its
liabilities or obligations hereunder, except by written instrument duly executed
by each of the parties hereto.  Any such written instrument entered into in
accordance with the provisions of the preceding sentence shall be valid and
enforceable notwithstanding the lack of separate legal consideration therefor.

 

4.3                                 Headings.  Section and article headings used
herein are for convenience and ease of reference only and are not intended to
have any legal effect.  Accordingly, no reference shall

 

5

--------------------------------------------------------------------------------


 

be made to any such article or section headings for the purpose of interpreting,
construing or enforcing any of the provisions of this Agreement.

 

4.4                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which, when taken together, shall be deemed one Agreement.

 

4.5                                 Assignment.  Neither the Purchaser nor the
Seller may assign its respective rights or obligations under this Agreement
without the prior written consent of the other.

 

4.6                                 Governing Law.  This Agreement shall be
governed by the laws of the State of New York, without giving effect to the
conflicts of law provisions thereof.

 

4.7                                 Further Assurances.  Each party hereto
agrees to execute such further documents as any other party hereto may
reasonably request in order to give effect to this Agreement and to carry out
and evidence the transactions contemplated hereby.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WEM-BRYNMAWR ASSOCIATES LLC

 

 

By:

/s/ Michael L. Ashner

 

 

Michael L. Ashner

 

Managing Member

 

 

 

 

NEWKIRK REALTY TRUST, INC.

 

 

By:

/s/ Michael L. Ashner

 

Name:

Michael L. Ashner

Title:

Chairman and Executive Officer

 

6

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION OF AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT (this “Assignment”) is given as of
the 7th day of November, 2005, between WEM-BRYNMAWR ASSOCIATES LLC, a Delaware
limited liability company (“Assignor”), and NEWKIRK REALTY TRUST, INC., a
Maryland Corporation (“Assignee”).

 


BACKGROUND


 

A.                                   Assignee and Assignor, among others, are
party to that certain Unit Purchase Agreement dated November 1, 2005 (the
“Purchase Agreement”) pursuant to which Assignee is assigning to Assignor all of
its right, title and interest with respect in and to 16,490.5476 units of
limited partnership interests (the “Sale Units”) in The Newkirk Master Limited
Partnership, a Delaware limited partnership (the “Partnership”).  For the
avoidance of doubt the number of Sale Units is expressed based on the number of
units prior to the contemplate unit split to occur on the Closing Date.  On a
post split basis the number of Sale Units will be 125,0001;

 

B.                                     Assignee and Assignor desire to evidence
such assignment and provide for the acceptance of such assignment by Assignor
and the assumption by Assignor of the obligations of a limited partner in the
Partnership.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

 

1.                                       Background.                           
The background set forth above is hereby incorporated in this Assignment and
forms a part hereof.

 

2.                                       Assignment.                           
Assignee hereby sells, transfers, assigns, conveys, sets over and confirms all
of right, title and interest in and to the Sale Units unto the Assignor, free
and clear of all liens, claims, charges or encumbrances of any kind or nature
whatsoever other than the terms, covenants and provisions of the Agreement of
Limited Partnership and Certificate of Limited Partnership of the Partnership
and this Agreement.

 

3.                                       Assumption.                          
Assignor hereby accepts the assignment by Assignee of the Sale Units and assumes
all of the obligations of Assignee as a limited partner in the Partnership and
agrees to be bound by the terms of the he Agreement of Limited Partnership and
Certificate of Limited Partnership of the Partnership as in effect from time to
time.

 

4.                                       Governing Law.            This
Assignment shall be governed by and construed under the laws of the State of New
York, without respect to principles governing conflict of laws.

 

5.                                       Successors and Assigns.         This
Assignment shall inure to the benefit of, and be binding upon, the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

7

--------------------------------------------------------------------------------


 

6.                                       Counterparts.                      
This Assignment may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute but one
document.

 

IN WITNESS WHEREOF, the undersigned have executed this instrument as of the day
and year first above written.

 

WEM-BRYNMAWR ASSOCIATES LLC

 

 

By:

/s/ Michael L. Ashner

 

 

Michael L. Ashner

 

Managing Member

 

 

 

 

NEWKIRK REALTY TRUST, INC.

 

 

By:

/s/ Peter Braverman

 

 

Peter Braverman

 

President

 

THE UNDERSIGNED HEREBY CONSENTS TO THE FOREGOING ASSIGNMENT AND CONSENTS TO THE
ASSIGNEE BEING ADMITTED AS A SUBSTITUTE LIMITED PARTNER OF THE NEWKIRK MASTER
LIMITED PARTNERSHIP.

 

November 7, 2005

THE NEWKIRK MASTER LIMITED
PARTNERSHIP

 

 

 

By:

Newkirk Realty Trust, Inc.

 

 

General Partner

 

 

 

 

 

By:

/s/ Peter Braverman

 

 

 

 

Peter Braverman

 

 

 

President

 

8

--------------------------------------------------------------------------------